Case 8:20-cv-01293-CJC-KES Document 8-3 Filed 07/22/20 Page 1 of 6 Page ID #:67




          EXHIBIT 1
6/3/2020   Case 8:20-cv-01293-CJC-KES Christina
                                        DocumentShea - I received
                                                           8-3 several
                                                                  Filedemail messages today
                                                                        07/22/20        Pagefrom...2 of 6 Page ID #:68

        Search                                                                                Richard        Home       Find Friends    Create




                                       Christina Shea
                                                                                                                                English (US) · Español ·
                                       4 hrs ·
                                                                                                                                Português (Brasil) · Français (France) ·
                                I received several email messages today from Black Lives Matter                                 Deutsch
                                By the way , we have one Council candidate maybe more, supporting and
                                promoting this movement ...                                                                     Privacy · Terms · Advertising · Ad Choices   ·
                                                                                                                                Cookies · More
                                I say this because I was asked today to cut funding for our Public Safety                       Facebook © 2020
                                Dept and reallocate the money to community issues such as homelessness
                                etc
                                We have been named one of the Safest Cities in America for 15 years in a
                                row and I will not agree to reduce our public safety funding especially after
                                seeing the violence we have endured as a nation this past week,
                                If you are coming into Irvine to promote an agenda, and protest for lesser
                                public safety protection
                                best you turn around and find another city to compromise.

                                         199                                            161 Comments 51 Shares


                                            Like                       Comment                          Share


                                View 33 more comments                                                             50 of 83

                                       Arthur Tao Having sufficient fund for police force allows us to hire
                                       better policemen, provide more extensive training to avoid overuse of
                                       police brutality. Cities that have little funding may be forced to hire
                                       less qualified policemen which was what happened to Floyd.
                                       Allowing more homeless people in Irvine will jeopardize safety of the
                                       black business and home owners here.
                                                                                                                    6
                                       Like · Reply · 3h


                                       Jeff Belle Stay strong, Christina Shea. This too shall pass.
                                                                                                        7
                                       Like · Reply · 3h


                                       Eva Kmeto Omg!! I love you!! You are the best!!!   🇺🇸 🙏🇺🇸 🙏🇺🇸
                                                                                                              7
                                       Like · Reply · 3h


                                       Matthew Ortiz This is awesome!!!
                                                                          3
                                       Like · Reply · 3h


                                       BT Fam Thank you     🙏
                                                               3
                                       Like · Reply · 3h


                                       Jackie Moody What idiot thinks funding should be reduced for
                                       public safety???
                                                                                                                    7
                                       Like · Reply · 3h

                                                 Rebecca Lyssē replied · 4 Replies 38m

                                       Sarah Arnold I’d like to know which council candidate supports
                                       less police protection and more violence. I want to make sure I don’t
                                       vote for him/her to represent me.
                                                                                                                    9
                                       Like · Reply · 3h

                                                 Rebecca Lyssē replied · 4 Replies 38m

                                       David Rolfe You're doing great. Stay Irvine strong     ♥ 🇺🇸 👍
                                                                                                        10
                                       Like · Reply · 3h


                                       Ilene Schneider Thank you, Christina!
                                                                               8
                                       Like · Reply · 3h


                                       Bilal Ameeri IPD ROCKS
                                                                   8
                                       Like · Reply · 3h


                                       Mary Mehrmand Thank you Mayor Christina         ❤
                                                                                          6
                                       Like · Reply · 3h

https://www.facebook.com/christina.shea.186/posts/10222571401173859                                                                                                              1/5
6/3/2020   Case 8:20-cv-01293-CJC-KES Christina
                                        DocumentShea - I received
                                                           8-3 several
                                                                  Filedemail messages today
                                                                        07/22/20        Pagefrom...3 of 6 Page ID #:69

        Search                         Parrisa Yaz You should support the movement.         Richard     Home      Find Friends   Create

                                       But also not budge on funding. Our police force is the best.
                                       … See More
                                                                                                             13
                                       Like · Reply · 3h

                                                 Paloma Bakhtiari replied · 3 Replies 2h

                                       Jessica Judith Ortega How did you even get elected, you can’t
                                       even write a FB post....
                                                                                                             22
                                       Like · Reply · 3h

                                                 Christina Shea replied · 1 Reply 2h

                                       Lisa Hirsch Bogart So what you're saying is that you don't support
                                       BLM? Maybe you can explain that.
                                                                                                             16
                                       Like · Reply · 3h · Edited

                                                 Parrisa Yaz replied · 7 Replies 2h

                                       Lamar D. West Like other educated people have mentioned it's
                                       okay for you to support the movement and not defund the police but
                                       you don't want to do either.
                                       I can hear the racist ancestors of yours in this post and it's
                                       sickening. Enjoy your position while it last… See More
                                                                                                             27
                                       Like · Reply · 3h


                                       Russell Smith The idea isn't to remove funding from police just for
                                       the sake of it.. but to put that money toward other community
                                       programs that make the community safer without the need for police
                                       intervention.

                                       You could argue that Irvine already does a good job of… See More
                                                                                                             11
                                       Like · Reply · 3h


                                       Joy Dewing Sounds like you need a new council. Because Black
                                       Lives actually DO matter.
                                                                                                             17
                                       Like · Reply · 2h


                                       Song Song Wendy Ehlers
                                                                    2
                                       Like · Reply · 2h


                                       Tammy Kim I was there and it was absolutely peaceful and
                                       organized by Black residents of Irvine. I am so proud of the large
                                       amount of Irvine residents who came out in support of our Black
                                       community. Yes, I fully support Black lives, which also include our
                                       Black residents. I also support ensuring that our police is fully
                                       funded to keep our community and residents safe. It is not one or
                                       the other.




                                                                        21
                                       Like · Reply · 2h

                                                 Brooke Ashleigh replied · 2 Replies 39m

                                       Crystal Bakker Do not cut IPD funding
                                                                               4
                                       Like · Reply · 2h


                                       Vincent Chow Most of us who can speak English can read
                                       between the lines. Would you care to try again? There are many of
                                       us who fully support IPD and who also recognize that there have
                                       been systemic failures when it comes our black citizens for far too
                                       long and sup… See More
                                                                                                             16


https://www.facebook.com/christina.shea.186/posts/10222571401173859                                                                       2/5
6/3/2020   Case 8:20-cv-01293-CJC-KES Christina
                                        DocumentShea - I received
                                                           8-3 several
                                                                  Filedemail messages today
                                                                        07/22/20        Pagefrom...4 of 6 Page ID #:70
                                       Like · Reply · 2h · Edited
        Search                                                                              Richard     Home         Find Friends   Create

                                       Collin Pullum There are layers to this statement. Firstly, YOU as
                                       mayor did not acknowledge a real support of the movement. I’m also
                                       hearing you’ve already received correspondence from your
                                       constituents that voted you into the position your in.
                                       The bottom line is t… See More
                                                                                                                10
                                       Like · Reply · 2h


                                       Collin Pullum Also maybe you shouldn’t BLOCK Black members
                                       of this community from your page.
                                                                                                                11
                                       Like · Reply · 2h


                                       Karen Cisneros First of all, you don’t own the city and you cannot
                                       tell people to go to another city to protest. You are a public servant
                                       and you need to organize for the police department and transit to
                                       accommodate the the protest so they don’t affect the traffic.
                                       … See More
                                                                                                                10
                                       Like · Reply · 2h


                                       Francis Di Fronzo You’re race-baiting Christina Shea
                                                                                               5
                                       Like · Reply · 2h


                                       Nathan Villamor Disgusting. What little regard you have for the
                                       Black community. Your white privilege reeks to high heaven and your
                                       inability to listen and find the value in this movement is vile. You
                                       need to step down.

                                       Really Christina, can tell us how you feel abo… See More
                                                                                                                15
                                       Like · Reply · 2h


                                       Christina Shea Wow jumping to such illogical conclusions is scary
                                                                                                                4
                                       Like · Reply · 2h

                                                 K.M. Persinger replied · 12 Replies 1h

                                       Marissa Sallee Are you serious with this post? What are you trying
                                       to do, create a mini race war in your city? I am counting my lucky
                                       stars that I am not a constituent of yours. I notice you are only
                                       responding to comments that are supportive of you. How about
                                       respon… See More
                                                                                                                10
                                       Like · Reply · 2h


                                       Collin Pullum Just want everyone to know she is actively deleting
                                       comments of people who are rightly upset of these comments.
                                       Actively silencing members of your community. Extremely
                                       disheartening and grotesque.
                                                                                                                10
                                       Like · Reply · 2h

                                                 Daniel Baume replied · 3 Replies 2h

                                       Wendy Ehlers Jeni
                                       Like · Reply · 2h


                                       Austin Saldaña “By the way, we have one council candidate maybe
                                       more supporting and promoting this movement” you sound so fuckin
                                       white. You scum of a coward who ran through shit and didn’t learn
                                       shit.
                                                                                                                3
                                       Like · Reply · 2h


                                       Nikka Aminmadani I am posting this on your two most recent
                                       posts to ensure you see it, Mayor Shea. Plus, both posts were
                                       equally troubling to see so I couldn't pick which to post this on. I
                                       want to preface this with saying that this comes out of a place of
                                       respect and … See More
                                                                                                                7
                                       Like · Reply · 2h

                                                 Bill Wrinkle replied · 1 Reply 1h

                                       Joy Dewing Christina Shea, Irvine City Mayor Thank you for
                                       engaging with your constituents. Please take this opportunity to
                                       answer one question:

                                       Do you support the Black Lives Matter movement?
                                                                                                                8

https://www.facebook.com/christina.shea.186/posts/10222571401173859                                                                          3/5
6/3/2020   Case 8:20-cv-01293-CJC-KES Christina
                                        DocumentShea - I received
                                                           8-3 several
                                                                  Filedemail messages today
                                                                        07/22/20        Pagefrom...5 of 6 Page ID #:71
                                       Like · Reply · 1h
        Search                                                                               Richard      Home         Find Friends   Create
                                                 Melissa Giraldin replied · 4 Replies 51m

                                       Ben Thatcher Thank you Mayor! There is already a lot of money
                                       dedicated to programs here. I don’t understand why people need to
                                       email you what they did. Irvine is a great city. In fact, the history of
                                       my family goes back to the ranch days before Irvine was a city.
                                       Nearly 70 years.
                                                                                                                  4
                                       Like · Reply · 1h · Edited


                                       Emily Berent If we want to prove that Irvine is a city where
                                       #BlackLivesMatter, it starts with our city budget.

                                       Especially during the economic fallout of the COVID-19 pandemic,
                                       we cannot have a budget that increases spending on policing while
                                       slashing spending for… See More
                                                                                                                  8
                                       Like · Reply · 1h

                                                 Emily Berent replied · 1 Reply 1h

                                       Crystal Bakker Jenny McMasters
                                       Like · Reply · 1h


                                       Jenny McMasters Preach it!!!
                                                                        2
                                       Like · Reply · 1h

                                       Daniel Luo




                                                                    3
                                       Like · Reply · 1h


                                       Kelly Hurtado I've lived in irvine my entire life!!! Not sure what you
                                       are referring to but there wasnt anyone in the street today. Maybe
                                       your just not use to seeing people actually walk around their
                                       community for once. Get it together lady. And fyi irvine hasn't
                                       be… See More
                                                                                                                  3
                                       Like · Reply · 1h

                                                 Kelly Hurtado replied · 6 Replies 33m

                                       Debbie Lee If you look at the numbers, being ranked as one of the
                                       safest cities in America is dependent on multiple variables, not just
                                       funding in public safety. The community plays a part in that and you
                                       are taking way too much credit for what this community
                                       has… See More
                                                                                                                  12
                                       Like · Reply · 1h · Edited


                                       K.M. Persinger The fact that the housing crises in your city is not a
                                       public safety issue to you demonstrates the fundamental lie of
                                       claiming Irvine is the "safest" city. Safe for whom?
                                                                                                                  3
                                       Like · Reply · 1h


                                       Daniel Luo if you dont
                                       fix the spacing problem you have,
                                       it. just makes you sound incoherent
                                                                             7
                                       Like · Reply · 1h · Edited

                                                 Debbie Lee replied · 1 Reply 1h

                                       Natalie Sweis KTLA 5 News
                                                                        3
                                       Like · Reply · 1h




https://www.facebook.com/christina.shea.186/posts/10222571401173859                                                                            4/5
6/3/2020   Case 8:20-cv-01293-CJC-KES Christina
                                        DocumentShea - I received
                                                           8-3 several
                                                                  Filedemail messages today
                                                                        07/22/20        Pagefrom...6 of 6 Page ID #:72

        Search                          Jackie Tran Promote an agenda? This is about innocent Richardpeople's
                                                                                                         Home       Find Friends   Create
                                        lives. But would you even care? Irvine has a history of dumping
                                        vulnerable populations out of Irvine so that other cities in OC can
                                        take care of "the problem." Just admit that you care more about a
                                        title than you do about people's LIVES.
                                                                                                                5
                                        Like · Reply · 1h


                                        Eric Doelitzsch So many of us are gonna remember these pathetic
                                        words of yours.
                                                                                                                5
                                        Like · Reply · 1h

                                                    Mary Sea replied · 3 Replies 36m

                                        Javier Mendez Fine you don’t wanna defund the police
                                        department? Then work on this!




                                                                 1

                                        Like · Reply · 40m


                                        Kirsten Alonso People have the right to assemble. It is alarming
                                        that you are a mayor of city and promote hate. Also, look at your
                                        spacing!
                                                                                                                1
                                        Like · Reply · 33m


                                        Joshua Moore I’m not “coming into this city” — I’ve been here for
                                        ages (but it’s weird that you assume you weren’t contacted by
                                        residents). 1) I’d love to see the text of this so called message. 2)
                                        Even if (if!) you’re representing it accurately, are you unable or
                                        … See More
                                                                                                                1
                                        Like · Reply · 17m


                                        Heather Kinkade Please say what you mean and what those
                                        emails said. They didn't ask you to defund public safety, they asked
                                        you to reduce funding to the police department.
                                        There are more aspects to public safety than just police, so please
                                        be accurate in your statements.… See More
                                                                                                                1
                                        Like · Reply · 7m


                                        Brittanie Dudley Imagine thinking that social equality is “pushing
                                        an agenda”
                                                                                                                2
                                        Like · Reply · 7m

                                         Write a comment...
                                      Press Enter to post.




https://www.facebook.com/christina.shea.186/posts/10222571401173859                                                                         5/5
